Citation Nr: 1043657	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-02 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to disability compensation, pursuant to 38 U.S.C.A. 
§ 1151, for a right above-the-knee amputation.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse. 


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to Jan 1975.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a decision rendered by the St. Petersburg, Florida 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2007, the Veteran testified at a hearing at the RO before 
the undersigned.  A transcript of the proceeding is of record.  
This matter was remanded by the Board in November 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks compensation under 38 U.S.C.A. § 1151 for 
additional disability claimed to be due to VA treatment in 2003 
and 2004.  Specifically, he alleges that he was transferred to VA 
in August 2003 with symptoms from a toxic drug reaction and 
multiple right leg fractures.  He alleges that the condition was 
left untreated and ultimately resulted in the above-the-knee 
amputation in May 2004.  

The Board remanded this matter in November 2008 in order to 
afford the Veteran an opportunity to submit relevant private 
hospital records and to provide him a VA examination.  The 
Veteran did not respond to a request to submit private records.  
In addition, due to a health issue, he was unable to report to a 
scheduled VA examination.  Nevertheless, a VA examiner was able 
to provide an opinion addressing the contentions then on appeal.  

Recently, however, the Veteran raised additional theories of 
entitlement as to why compensation benefits are warranted 
pursuant to 38 U.S.C.A. § 1151.  Specifically, he alleges that 
treatment alternatives to the amputation were not explained.  He 
also alleged a lack of informed consent to the amputation.  These 
issues have not been addressed by a VA examiner.  In addition, 
records related to any informed consent have not been associated 
with the VA claims folder.  

The Veteran's service organization representative requests an 
additional remand and the Board agrees that further development 
is warranted.  

The provisions of 38 C.F.R. § 17.32, Informed Consent, a section 
under the heading of Protection of Patient Rights, are extensive.  
In particular, under 38 C.F.R. § 17.32(b), all patient care 
furnished under Title 38 of the United States Code shall be 
carried out only with the full and informed consent of the 
patient or, in appropriate cases, a representative thereof.  In 
order to give informed consent, the patient must have decision-
making capacity and be able to communicate decisions concerning 
health care.  If the patient lacks decision-making capacity or 
has been declared incompetent, consent must be obtained from the 
patient's surrogate.  Practitioners may provide necessary medical 
care in emergency situations without the patient's or surrogate's 
express consent when immediate medical care is necessary to 
preserve life or prevent serious impairment of the health of the 
patient or others and the patient is unable to consent and the 
practitioner determines that the patient has no surrogate or that 
waiting to obtain consent from the patient's surrogate would 
increase the hazard to the life or health of the patient or 
others.  In such circumstances, consent is implied. 

Under 38 C.F.R. § 17.32(c), informed consent is the freely given 
consent that follows a careful explanation by the practitioner to 
the patient or the patient's surrogate of the proposed diagnostic 
or therapeutic procedure or course of treatment.  The 
practitioner who has primary responsibility for the patient or 
who will perform the particular procedure or provide the 
treatment must explain in language understandable to the patient 
or surrogate the nature of the proposed procedure or treatment; 
the expected benefits; reasonably foreseeable associated risks, 
complications, or side effects; reasonable and available 
alternatives; and anticipated results if nothing is done.  The 
patient or surrogate must be given the opportunity to ask 
questions, to indicate comprehension of the information provided, 
and to grant permission freely without coercion.  The 
practitioner must advise the patient or surrogate if the proposed 
treatment is novel or unorthodox.  The patient or surrogate may 
withhold or revoke his or her consent at any time.

The consent form will be witnessed, will be filed in the 
patient's medical records, and will be valid for a period of 30 
calendar days.  38 C.F.R. § 17.32(d).  Finally, under 38 C.F.R. § 
17.32(g)(1), special consent procedures are required in 
situations where the Veteran is undergoing unusual or an 
extremely hazardous treatment or procedure, e.g., that which 
might result in irreversible brain damage or sterilization.  This 
includes having the Veteran's signature witnessed by someone not 
affiliated with the VA health care facility.

Given these provisions, the Board finds that attempts must be 
made to obtain any informed consent documentation.  

Finally, the Board notes that while this matter is being remanded 
for additional development, the Veteran is reminded that it 
remains his responsibility to submit evidence to support his 
claim.  38 U.S.C.A. § 5107(a).

Accordingly, the case is REMANDED for the following action:

1.  After securing a release from the 
Veteran, obtain copies of any outstanding 
treatment records documenting the Veteran's 
admission to Florida Hospital in August 2003.  
If the consent form cannot be obtained, the 
reasons for the unavailability should be 
documented in the claims file.

2.  Contact the Tampa VAMC and request and 
obtain the VA SF-522 or other documentation 
showing informed consent to conduct the 
above-the-knee amputation in May 2004.  

3.  Thereafter, if and only if additional 
evidence is received, forward the claims 
folder to a VA examiner for review.  The 
examiner should indicate whether the Veteran 
was advised of treatment options, the nature 
of the proposed procedure or treatment, the 
expected benefits, reasonably foreseeable 
associated risks, complications or side 
effects, reasonable and available 
alternatives, and anticipated results if 
nothing was done.  The examiner should also 
indicate whether informed consent was freely 
given.  

A rationale for the opinions must be 
provided.  

4.  After the above development has been 
completed, the Veteran's claim for 
compensation benefits under the provisions of 
38 U.S.C.A. § 1151 must be readjudicated.  If 
the claim on appeal remains denied, the 
Veteran and his representative must be 
provided a supplemental statement of the 
case.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


